 
 
I 
111th CONGRESS 1st Session 
H. R. 1023 
IN THE HOUSE OF REPRESENTATIVES 
 
February 12, 2009 
Mr. Sullivan (for himself, Mr. Gingrey of Georgia, Mr. Akin, Mr. Franks of Arizona, Ms. Fallin, and Mrs. Blackburn) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish a commission to recommend the elimination or realignment of Federal agencies that are duplicative or perform functions that would be more efficient on a non-Federal level, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Agency Program Realignment and Closure Act. 
2.DefinitionsIn this Act: 
(1)AgencyThe term agency has the meaning given the term Executive agency by section 105 of title 5, United States Code. 
(2)Calendar dayThe term calendar day means a calendar day other than one on which either House is not in session because of an adjournment of more than three days to a date certain. 
(3)ProgramThe term program means a program or office within an agency. 
(4)StateThe term State includes the several States, the District of Columbia, the Commonwealth of Puerto Rico, and the possessions of the United States. 
3.Establishment of Commission 
(a)EstablishmentThere is established the Federal Agency Program Realignment and Closure Commission (in this Act referred to as the Commission). 
(b)Membership 
(1)Number and appointment 
(A)In generalThe Commission shall be composed of 17 members appointed by the President, by and with the advice and consent of the Senate. Not later than 30 days after the date of the enactment of this Act, the President shall transmit to the Senate the nominations for appointment to the Commission. 
(B)ConsultationIn selecting individuals for nominations for appointments to the Commission, the President shall consult with— 
(i)the Speaker of the House of Representatives concerning the appointment of 3 members; 
(ii)the minority leader of the House of Representatives concerning the appointment of 3 members; 
(iii)the majority leader of the Senate concerning the appointment of 3 members; and 
(iv)the minority leader of the Senate concerning the appointment of 3 members. 
(C)Criteria 
(i)Not less than 5 members shall be individuals from the private sector. 
(ii)Two members shall be State Governors who are not of the same political party. 
(iii)Eight members shall be from the Republican Party. 
(iv)Eight members shall be from the Democratic Party. 
(v)One member shall not be affiliated with any political party. 
(D)DesigneesA member described under subparagraph (C)(ii) may designate an individual to serve in the place of the member. Such individual shall be— 
(i)a State official from the same State as the member; or 
(ii)a State Governor who is of the same political party as the member. 
(E)Chairman and vice chairmanAt the time the President nominates individuals for appointment to the Commission under subsection (a), the President shall designate 1 such individual who shall serve as chairman and 1 such individual who shall serve as vice chairman. The chairman and vice chairman may not be of the same political party.  
(2)Appointment deadlineMembers shall be appointed not later than 30 days after the date of the enactment of this Act. 
(3)Period of appointment; vacanciesMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner as the original appointment. 
(4)RemovalThe President may remove a member from the commission only for good cause. 
(c)Initial MeetingNot later than 60 days after the date of the enactment of this Act or the date on which each member has obtained an appropriate security clearance, whichever is later, the Commission shall hold its first meeting. 
(d)MeetingsThe Commission shall meet at the call of the chairman. 
(e)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings. 
(f)Security ClearanceAs a condition of appointment to or employment with the Commission, the members and staff of the Commission shall hold appropriate security clearances for access to any classified briefing, records, and materials that may be reviewed by the Commission or its staff and shall follow the guidance and practices on security under applicable Executive orders and agency directives. 
(g)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission. 
4.Duties of the Commission 
(a)Evaluation; ReportNot later than 3 years after the date of the initial meeting of the Commission, the Commission shall— 
(1)evaluate each agency and program within agencies using the criteria under subsection (c); and 
(2)submit to the President and Congress a report containing a list including the name of each agency and program the Commission recommends eliminating or realigning. 
(b)Criteria 
(1)Duplicative functionsIf 2 or more agencies or programs are performing the same function and the function can be consolidated or streamlined into a single agency or program, the Commission shall recommend that the agency or program be realigned. 
(2)State functionsThe Commission shall recommend the elimination of any agency or program that— 
(A)performs a function that is also provided by a State.; or 
(B)would be more efficient if performed at the State level. 
(3)Private functionsThe Commission shall recommend the elimination of any agency or program that performs a function that can be more efficiently performed by a private entity. 
5.Elimination or Realignment of Agencies and Programs 
(a)Elimination and RealignmentExcept as provided by subsection (c) or by any other law, the President shall begin the process of eliminating and realigning the agencies and programs recommended by the Commission in the report required under section 4(a) not later than 3 years after the date of the submission of the report. Such elimination and realignment shall be completed not later than 5 years after such date. 
(b)ImplementationIn eliminating or realigning an agency or program recommended by the Commission in the report required under section 4(a), the President shall ensure that— 
(1)all orders, grants, contracts, and other determinations or actions of the affected agency or program that are effective as of the day before the date of the elimination or realignment shall be transferred to a relevant Secretary or agency head and shall continue in effect according to their terms unless changed pursuant to law; 
(2)all funds saved by the elimination or realignment of the agency or program shall be deposited in the general fund of the Treasury and shall be dedicated only to deficit reduction and shall not be used as an offset for other spending increases; and 
(3)if the position of an employee of an agency is eliminated as a result of a realignment of a program, the affected agency shall make reasonable efforts to relocate such employee to another position within the agency or within another Federal agency. 
(c)Congressional DisapprovalThe President may not eliminate or realign any agency or program recommended by the Commission in the report required under section 4(a) if a joint resolution is enacted, in accordance with section 9, disapproving such recommendations before the earlier of— 
(1)the end of the 45-calendar day period beginning on the date on which the Commission submits such report; or 
(2)the adjournment of Congress sine die for the session during which such report is submitted. 
6.Powers of the Commission 
(a)HearingsFor the purpose of carrying out this Act, the Commission may— 
(1)hold such hearings, sit and act at such times and places, take such testimony, receive such evidence, and administer such oaths as any member of the Commission considers advisable; 
(2)require, by subpoena or otherwise, the attendance and testimony of such witnesses as any member of the Commission considers advisable; and 
(3)require, by subpoena or otherwise, the production of such books, records, correspondence, memoranda, papers, documents, tapes, and other evidentiary materials relating to any matter under investigation by the Commission. 
(b)Issuance and Enforcement of Subpoenas 
(1)IssuanceSubpoenas issued under subsection (a)— 
(A)may be issued only by a majority vote of the Commission; 
(B)shall bear the signature of the chairman of the Commission; and 
(C)shall be served by any person or class of persons designated by the Commission for that purpose. 
(2)EnforcementIn the case of contumacy or failure to obey a subpoena issued under subsection (a), the United States district court for the judicial district in which the subpoenaed person resides, is served, or may be found, may issue an order requiring such person to appear at any designated place to testify or to produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt of that court. 
(c)Technical Assistance and Information From Federal Agencies 
(1)Technical assistanceUpon the request of the Commission, the head of a Federal department or agency shall provide such technical assistance to the Commission as the Commission determines to be necessary to carry out its duties. 
(2)InformationThe Commission may secure directly from any Federal department or agency such information as the Commission considers necessary to carry out this Act. Upon request of the chairman of the Commission, the head of such department or agency shall furnish such information to the Commission. 
(d)Postal ServicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government. 
7.Commission personnel matters 
(a)Compensation of Members 
(1)Non-federal membersExcept as provided under subsection (b), each member of the Commission who is not an officer or employee of the Federal Government shall not be compensated. 
(2)Federal officers or employeesAll members of the Commission who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States. 
(b)Travel ExpensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission. 
(c)Staff 
(1)In generalThe chairman of the Commission may, without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties. The employment of an executive director shall be subject to confirmation by the Commission. 
(2)CompensationUpon the approval of the chairman, the executive director may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the maximum rate payable for a position at GS–15 of the General Schedule under section 5332 of such title. 
(3)Personnel as federal employees 
(A)In generalThe executive director and any personnel of the Commission who are employees shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title. 
(B)Members of commissionSubparagraph (A) shall not be construed to apply to members of the Commission. 
(d)Detail of Government EmployeesAny Federal Government employee may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege. 
(e)Procurement of Temporary and Intermittent ServicesThe chairman of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title. 
8.Termination of the CommissionThe Commission shall terminate 90 days after the date on which the Commission submits the report under section 4(a). 
9.Congressional consideration of proposals to eliminate certain agencies and programs 
(a)DefinitionsIn this section, the term joint resolution means only a joint resolution— 
(1)which does not have a preamble; 
(2)the matter after the resolving clause of which is as follows: That the Congress hereby disapproves the recommendations submitted to Congress by the Federal Agency Program Realignment and Closure Commission pursuant to section 9 of the Federal Agency Program Realignment and Closure Act.; and 
(3)the title of which is as follows: Joint resolution disapproving the recommendations of the Federal Agency Program Realignment and Closure Commission.  
(b)Introduction; Referral; and Report or Discharge 
(1)IntroductionOn the first calendar day on which both Houses are in session, on or immediately following the date on which a report is submitted to Congress under section 4(a), a joint resolution shall be introduced (by request)— 
(A)in the Senate by the majority leader of the Senate, for himself and the minority leader of the Senate, or by Members of the Senate designated by the majority leader and minority leader of the Senate; and 
(B)in the House of Representatives by the Speaker of the House of Representatives, for himself and the minority leader of the House of Representatives, or by Members of the House of Representatives designated by the Speaker and minority leader of the House of Representatives. 
(2)ReferralA joint resolution that is introduced in the House of Representatives shall be referred to the Committee on Oversight and Government Reform. A joint resolution that is introduced in the Senate shall be referred to the Committee on Governmental Affairs. The committee to which such joint resolution is referred may only either recommend passage or recommend against passage when reporting such joint resolution. 
(3)Report or dischargeIf a committee to which a joint resolution is referred has not reported such resolution by the end of the 15th calendar day after the date of the introduction of such joint resolution, such committee shall be immediately discharged from further consideration of such joint resolution, and upon being reported or discharged from the committee, such joint resolution shall be placed on the appropriate calendar. 
(c)Floor Consideration 
(1)In generalWhen the committee to which a joint resolution is referred has reported, or has been discharged under subsection (b)(3), it is at any time thereafter in order (even though a previous motion to the same effect has been disagreed to) for any Member of the respective House to move to proceed to the consideration of the joint resolution, and all points of order against the joint resolution (and against consideration of the joint resolution) are waived. The motion is highly privileged in the House of Representatives and is privileged in the Senate and is not debatable. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the joint resolution is agreed to, the joint resolution shall remain the unfinished business of the respective House until disposed of. 
(2)AmendmentsA joint resolution may not be amended in the Senate or the House of Representatives. 
(3)DebateDebate on the joint resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between those favoring and those opposing the resolution. A motion further to limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the joint resolution is not in order. A motion to reconsider the vote by which the joint resolution is agreed to or disagreed to is not in order. 
(4)Vote on final passageImmediately following the conclusion of the debate on a joint resolution, and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the appropriate House, the vote on final passage of the joint resolution shall occur. 
(5)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate or the House of Representatives, as the case may be, to the procedure relating to a joint resolution shall be decided without debate. 
(d)Coordination With Action by Other HouseIf, before the passage by 1 House of a joint resolution of that House, that House receives from the other House a joint resolution, then the following procedures shall apply: 
(1)NonreferralThe joint resolution of the other House shall not be referred to a committee. 
(2)Vote on bill of other houseWith respect to a joint resolution of the House receiving the joint resolution— 
(A)the procedure in that House shall be the same as if no joint resolution had been received from the other House; but 
(B)the vote on final passage shall be on the joint resolution of the other House. 
(e)Rules of the Senate and the House of RepresentativesThis section is enacted by Congress— 
(1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a joint resolution described in subsection (a), and it supersedes other rules only to the extent that it is inconsistent with such rules; and 
(2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House. 
 
